  Case 16-25369         Doc 63     Filed 10/03/18 Entered 10/03/18 08:14:45              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-25369
         LA VAUGHN CAIN, JR.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2016.

         2) The plan was confirmed on 12/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/04/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/02/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-25369        Doc 63        Filed 10/03/18 Entered 10/03/18 08:14:45                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $30,800.51
       Less amount refunded to debtor                             $597.50

NET RECEIPTS:                                                                                     $30,203.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,330.36
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,330.36

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE NA                    Unsecured           0.00        560.83           560.83          19.72        0.00
CAVALRY SPV I LLC                 Unsecured         335.00        974.94           974.94          34.29        0.00
CAVALRY SPV I LLC                 Unsecured      1,239.00       2,327.27         2,327.27          81.84        0.00
CERASTES LLC                      Unsecured      8,053.00       8,255.11         8,255.11        312.59         0.00
CITI                              Unsecured         670.00           NA               NA            0.00        0.00
IL DEPT OF HEALTHCARE             Priority            0.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured     15,875.00     16,349.14        16,349.14         634.25         0.00
JEFFERY M LEVING                  Unsecured      3,900.00            NA               NA            0.00        0.00
JPMORGAN CHASE BANK NA            Unsecured            NA       2,994.61         2,994.61        105.32         0.00
MIDLAND FUNDING                   Unsecured         655.00        630.37           630.37          22.17        0.00
ROUNDPOINT MORTGAGE CORP          Secured              NA         467.34           467.34        467.34         0.00
ROUNDPOINT MORTGAGE CORP          Secured      195,000.00    195,246.87       195,714.21            0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA               NA            0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA               NA            0.00        0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA               NA            0.00        0.00
TD BANK USA                       Unsecured         431.00      1,018.97         1,018.97          35.84        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     63,167.00     64,468.72        64,468.72            0.00        0.00
US DEPT OF EDUCATION/NELNET       Unsecured           0.00           NA               NA            0.00        0.00
USAA FEDERAL SAVINGS BANK         Unsecured      4,703.00            NA               NA            0.00        0.00
USAA FEDERAL SAVINGS BANK         Unsecured     11,556.00            NA               NA            0.00        0.00
USAA FEDERAL SAVINGS BANK         Secured        4,000.00       8,521.87         8,521.87      5,240.41      534.67
USAA FEDERAL SAVINGS BANK         Secured       14,600.00     25,791.31        25,791.31      15,762.22    1,621.99
USAA SAVINGS BANK                 Unsecured           0.00           NA               NA            0.00        0.00
VILLAGE OF HAZEL CREST            Unsecured         300.00           NA               NA            0.00        0.00
VILLAGE OF MATTESON               Unsecured         200.00           NA               NA            0.00        0.00
VW CREDIT                         Unsecured     17,625.00            NA               NA            0.00        0.00
VW CREDIT                         Secured       16,000.00     33,280.91              0.00           0.00        0.00
WELLS FARGO BANK NA               Secured              NA         275.33           275.33           0.00        0.00
WELLS FARGO BANK NA               Secured             0.00   129,611.59       129,886.92            0.00        0.00
WELLS FARGO BANK NA               Unsecured            NA            NA            275.33           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-25369         Doc 63      Filed 10/03/18 Entered 10/03/18 08:14:45                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $325,601.13              $0.00             $0.00
       Mortgage Arrearage                                   $467.34            $467.34             $0.00
       Debt Secured by Vehicle                           $34,313.18         $21,002.63         $2,156.66
       All Other Secured                                    $275.33              $0.00             $0.00
 TOTAL SECURED:                                         $360,656.98         $21,469.97         $2,156.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $97,855.29          $1,246.02              $0.00


Disbursements:

         Expenses of Administration                             $5,330.36
         Disbursements to Creditors                            $24,872.65

TOTAL DISBURSEMENTS :                                                                      $30,203.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
